Filed 05/21/21                                                            Case 21-11300                                                                             Doc 1
                                                                                                               FILED                  .




                                                                                                              MAY 212021
       United States Bankruptcy Court for the:                                                       UNITED STATES BANKRUPTCY COURT
                                                                                                      EASTERN DISTRICT OF CALIFORNIA
        Eastern                  District of California
                                          (State)                                                                                    It'.
       Case number (If known):                                    Chapter                                                                 II Check if this is an
                                                                                                                                             amended filing




      Official Form 201

      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/20

      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
      number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



       1. Debtor's name                          RICHARD DALE LINCOLN BUSINESS TRUST



           All other names debtor used
           in the last 8 years
           Include any assumed names,
           trade names, and doing business
           as names




          Debtor's federal Employer 8 6 6 7 9 8 2 6 5        -

          Identification Number (EIN) --------                                             -




           Debtor's address                      Principal place of business                                   Mailing address, if different from principal place
                                                                                                               of business
                                                 2005            NW COLUMBIA SUMMIT DR
                                                 Number          Street                                        Number      Street


                                                                                                               P.O. Box
                                                 CAMAS                             WA 98607
                                                 City                              State       ZIP Code        City                         State      ZIP Code

                                                                                                               Location of principal assets, if different from
                                                                                                               principal place of business
                                                 CLARK
                                                 County                                                         5290 N CONTESSA AVE
                                                                                                               Number      Street



                                                                                                                FRESNO                      CA          93723
                                                                                                               City                         State      ZIP Code



       5. Debtor's website (URL)




      Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy
Filed 05/21/21                                                        Case 21-11300                                                                                   Doc 1


      Debtor        RICHARD DALE LINCOLN BUSINESS TRUST                                            Case number (If know,,)_________________________________________
                   Name




       6. Type of debtor
                                                U Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                U Partnership (excluding LLP)
                                                   Other. Specify:   BUSINESS TRUST



                                                A. Check one:
       7. Describe debtor's business
                                                U Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                                U Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                                U Railroad (as defined in 11 U.S.C. § 101 (44))
                                                U Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                U Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                                LI Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                   None of the above


                                                   Check all that apply:

                                                U Tax-exempt entity (as described in 26 U.S.C. § 501)
                                                U Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                  § 80a-3)
                                                U Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                                   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.ov/four-diciit-national-association-naics-codes
                                                    5311
       8. Under which chapter of the            Check one:
          Bankruptcy Code is the
          debtor filing?                        U Chapter 7
                                                U Chapter 9
                                                   Chapter 11. Check all that apply:
           A debtor who is a "small business
           debtor" must check the first sub-                         The debtor is a small business debtor as defined in 11 U.S.C. § 101 (51 D), and its
           box. A debtor as defined in                               aggregate noncontingent liquidated debts (excluding debts owed to insiders or
           § 11 82(l) who elects to proceed                          affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
           under subchapter V of chapter 11                          recent balance sheet, statement of operations, cash-flow statement, and federal
           (whether or not the debtor is a                           income tax return or if any of these documents do not exist, follow the procedure in
           "small business debtor") must                             11 U.S.C. § 1116(1)(B).
           check the second sub-box.                                 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                     less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                     Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                     statement of operations, cash-flow statement, and federal income tax return, or if
                                                                     any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                     § 1116(1)(B).
                                                                 U A plan is being filed with this petition.
                                                                 U Acceptances of the plan were solicited prepetition from one or more classes of
                                                                   creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                 U The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                     Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                     Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                     for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                                 U The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                     12b-2.
                                                U ChaDter 12




        Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
Filed 05/21/21                                                         Case 21-11300                                                                              Doc 1


                     RICHARD DALE LINCOLN BUSINESS TRUST
      Debtor                                                                                       Case number (if knam,)______________________________________
                    Name

       9. Were prior bankruptcy cases Ca No
          filed by or against the debtor
                                         U Yes. District                                     When                      Case number
          within the last 8 years?
                                                                                                     MMI DDIYYYY
           If more than 2 cases, attach a
           separate list.                                District                            When                      Case number
                                                                                                     MM/ DDIYYYY

           Are any bankruptcy cases           0 No
           pending or being filed by a
           business partner or an             U Yes.    Debtor                                                         Relationship
           affiliate of the debtor?                      District                                                      When
           List all cases. If more than 1,                                                                                            MM / DD / YYYY
           attach a separate list.                       Case number, if known


           Why is the case filed in this      Check all that apply:
           district?
                                              Ld   Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                   immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                   district.

                                              U A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

           Does the debtor own or have 0 No
           possession of any real        U Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
           property or personal property
           that needs immediate                 Why does the property need immediate attention? (Check all that apply.)
           attention?
                                                        U It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                            What is the hazard?

                                                        U It needs to be physically secured or protected from the weather.
                                                        U It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                            attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                            assets or other options).

                                                        U Other

                                                        Where is the property?
                                                                                   Number           Street



                                                                                   City                                               State ZIP Code


                                                        Is the property insured?
                                                        LI No
                                                        U Yes. insurance agency
                                                                    Contact name

                                                                    Phone



                   Statistical and administrative information




        Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 3
Filed 05/21/21                                                              Case 21-11300                                                                              Doc 1


                    RICHARD DALE LINCOLN BUSINESS TRUST
      Debtor                                                                                               Case number (if




           Debtor's estimation of                 Check one:
           available funds                            Funds will be available for distribution to unsecured creditors.
                                                  U After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                                  La 1-49                              U 1,000-5,000                                 U 25,001-50,000
           Estimated number of
           creditors
                                                  u 50-99                              U 5,001-10,000                                U 50,001-1 00,000
                                                  U 100-199                            U 10,001-25,000                               U More than 100,000
                                                  U 200-999
                                                  U $0-$50,000                             $1,000,001410 million                     U $500,000,001-$i billion
           Estimated assets
                                                  U $50,001-$100,000                   U $10,000,001450 million                      U $1,000,000,001-$10 billion
                                                  U $100,001-$500,000                  U $50,000,001-$100 million                    U $10,000,000,001-$50 billion
                                                  U $500,001-$1 million                U $100,000,001-$500 million                   U More than $50 billion

                                                  U $0-$50,000                         U $1,000,001-$10 million                      U $500,000,001-$i billion
           Estimated liabilities                  U $50,001-$100,000                   U $10,000,001-$50 million                     U $1,000,000,001410 billion
                                                  U $ioo,00i-$soo,000                  U $50,000,001-$100 million                    U $10,000,000,001-$50 billion
                                                  La $500,001-s1 million               U $100,000,001-$500 million                   U More than $50 billion


                  Request for Relief, Declaration, and Signatures


       WARNING     --   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
                        $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


           Declaration and signature of                 The debtor requests relief in accordance with the chapter of title ii, united States Code, specified in this
           authorized representative of
                                                        petition.
           debtor
                                                        I have been authorized to file this petition on behalf of the debtor.


                                                        I have examined the information in this petition and have a reasonable belief that the information is true and
                                                        correct.
                                                                      ***Trustee is the sole settlor, trustee, and beneficiary of the business trust.

                                                  I declare under penalty of perjury that the foregoing is true and correct.

                                                      Executed on     as-/ 2. I / 2c) 2
                                                                      M IDDIYYYY

                                                   JC                                                                 RICHARD DALE LINCOLN
                                                        Signature of authorized representative of debtor              Printed name

                                                        Title   TRUSTEE




        Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 4
Filed 05/21/21                                                   Case 21-11300                                                                   Doc 1


      Debtor        RICHARD DALE LINCOLN BUSINESS TRUST                                     Case number
                   Nam e




       18. Signature of attorney          X                                                            Date
                                              Signature of attorney for debtor                                       MM /DD/YYYY
     ***Trustee is the sole settlor,
     trustee, and beneficiary of
     the business trust. It is asserted
     that the trustee may represent       Printed name
     the business trust Pro Se in
     this case. See, e.g., Aulisio v.         Firm name
     Bancroft (Cal. App. Fourth Dist.,
     Div. 3; October 30, 2014) 230            Number        Street
     Cal.App.4th 1516,
     [179 Cal.Rptr.3d 408]                    City                                                           State           ZIP Code


                                              Contact phone                                                  Email address




                                                                                                             State




        Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 5
Filed 05/21/21                                                   Case 21-11300                                                               Doc 1

      Official Form 201A (12/15)

              [If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and Exchange Commission
              pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the
              Bankruptcy Code, this Exhibit '4 "shall be completed and attached to the petition]

                                                                 [Caption as in Form 416B]


                                   Attachment to Voluntary Petition for Non-Individuals Filing for
                                                  Bankruptcy under Chapter 11

                     If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of
              1934, the SEC file number is

                     The following financial data is the latest available information and refers to the debtor's condition on
              05/21/2021
                      Total assets                                                             $ -4,400,000

                       Total debts (including debts listed in 2.c., below)                     $    840,000
                      Debt securities held by more than 500 holders
                                                                                                                               Approximate
                                                                                                                               number of
                                                                                                                               holders:

                   secured     El unsecured     LI subordinated LI $
                   secured     D unsecured      LI subordinated LI $
                   secured     U unsecured      LI subordinated LI $
                   secured     0 unsecured      LI subordinated LI $
                   secured     0 unsecured      0 subordinated LI $

                      Number of shares of preferred stock                                                                       100
                      Number of shares common stock                                                                             100

                   Comments, if any: I don't think this form is required, but I'm filing it anyway just in case there is trouble at
              the clerk's intake window. There are 100 Class A Voting shares and 100 Class B Non Voting shares of "beneificial
              interest".

                       Brief description of debtor's business: Fixes up and rents houses



                       List the names of any person who directly or indirectly owns, controls, or holds, with power to vote,
              5% or more of the voting securities of debtor:
              Richard Dale Lincoln




              Official Form 201A            Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter I
